Case: 1:18-Cv-O7889 Document #: 1 Filed: 11/29/18 Page 1 of 22 Page|D #:1

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

JEANETI`A WILLIAMS as lndependent Administrator
to collect for the Estate of DONTRELL TAQUON
MUNDINE-WILLIAMS, deceased,

Claimant,
V. No.
STATE OF ILLINOIS, a body politic
Individually and through its agents and
employees; ILLINOIS DEPARTMENT OF |URY DEMANDED

agents and employees, and as a department,

division, and/ or government agency of the

State of Illinois; and JOHN R. BALDWIN
individually, as Director of the ILLINOIS
DEPARTMENT OF CORRECTIONS

individually, through the agents and

employees of the Illinois Department of

Corrections; WEXFORD HEALTH SOURCES, INC.
individually and through its agents and employees;

)

)

)

)

)

)

)

)

)

)

CORRECTIONS i.ndividually, through its )
)

)

)

)

)

)

)

)

)

)

Defendants. )
COMPLAINT AT LAW

NO\X/ COMES the Plaintiff, JEANE'ITA WILLIAMS as Independent Administrator to
Collect for the Estate of DONTRELL TAQUON MUNDINE-WILLLAMS, deceased, by and
through her attorneys, PO\X/ER ROGERS & SMITH, LLP, complaining of Defendants, STATE
OF ILLINOIS, a body politic individually and through its agents and employees; ILLINOIS
DEPARTMENT OF CORRECTIONS individually, through its agents and employees, and as a
department, division, and/ or government agency of the State of Illinois; and ]OHN R. BALDWIN
individually, as Director of the ILLINOIS DEPARTMENT OF CORRECTIONS individually,
through the agents and employees of the Illinois Departxnent of Correct'ions (collectively hereinafter

STATE OF ILLINOIS) and WEXFORD HEALTH SOURCES, INC. individually and through its

agents and employees, states as follows:

Case: 1:18-Cv-O7889 Document #: 1 Filed: 11/29/18 Page 2 of 22 Page|D #:2

|URISDICTION and VENUE

. This Court has jurisdiction over this matter because it involves federal questions concerning the
violation of the Constitutional Rights and related Statutes including, without limit, the Eighth
Amendment 28 U.S.C. §1331 and 1343. This Court has jurisdiction over Plaintiffs state law
claims under pendent jurisdiction

2. The at least some of the harm related to claims asserted herein arose in the area encompassed
by the United States District Court for the Northem District of Illinois, and venue is therefore
proper under 28 U.S.C. §1391(b).

COUNT I

3. On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
the STATE OF ILLINOIS was a body politic organized under the constitutions of the Unites
States of America and the State of Illinois.

4. On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
the ILLINOIS DEPARTMENT OF CORRECTIONS was a department within the State of
Illinois that is responsible for overseeing the management and operations of more than 35
Illinois state prisons, work camps, boot camps and transition centers as well as the supervision
of parolees, including the Lawrence Correctional Center.

5. On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
the ILLINOIS DEPARTMENT OF CORRECTIONS was a department within the State of
Illinois that is responsible for the supervision, health, welfare and safety of individuals detained
in the Lawrence Correctional Center including DONTRELL TAQUON MUNDINE-
WILLlAMS.

6. On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant

]OHN R. BALDWIN was the Director of the Illinois Departrnent of Corrections.
2

7.

10.

11.

Case: 1:18-Cv-O7889 Document #: 1 Filed: 11/29/18 Page 3 of 22 Page|D #:3

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-WILLIAMS, had a date of birth of March 19, 1996, was
a resident domicile of Cook County Illinois and was being detained in Lawrence Correctional
Center with an expected release date in February 2018.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
]EANE'ITA WILLLAMS was the mother of DONTRELL TAQUON MUNDINE-
WILLIAMS and was a resident of Cook County, Illinois. On November 29, 2018, she was
appointed as the Independent Administrator to Collect by the Circuit Court of Cook County
Illinois.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-WILLlAMS, detention began in May of 2017 due to a
parole violation.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-WILLlAMS was under the actual care, custody and
control of the Defendant, STATE OF ILLINOIS, individually and through its agents and

employees

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-\X/ILLIAMS was under the actual care, custody and
control of the Defendant, STATE OF ILLINOIS, individually and through its agents and
employees, and therefore, the Defendant, STATE OF ILLINOIS, individually and through its
agents and employees were responsible for DONTRELL TAQUON MUNDINE-

WILLIAMS’S health, safety and overall welfare.

12.

13.

14.

15.

16.

17.

18.

19.

Case: 1:18-Cv-O7889 Document #: 1 Filed: 11/29/18 Page 4 of 22 Page|D #:4

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, the
Defendant, STATE OF ILLINOIS, individually and through its agents and employees, knew
that DONTRELL TAQUON MUNDINE-WILLIAMS was a detainee with a high risk of self-

destructive behavior, including suicide.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-WILLIAMS was a detainee in the care, custody and
control of the Defendant, STATE OF ILLINOIS, individually and through its agents and

employees, with a high risk for self-destructive behavior including suicide.

Prior to December 1, 2017, and at all times relevant, DONTRELL TAQUON MUNDINE-
WILLIAMS, had a known history of mental health issues.

Prior to December 1, 2017, and at all times relevant, DONTRELL TAQUON MUNDINE-
WILLIAMS, was facing an extension of his time due to a rule violation.

On, before and after December 1, 2017, and at all times relevant, DONTRELL TAQUON
MUNDINE-WILLIAMS, the Defendant, STATE OF ILLINOIS, knew of DONTRELL
TAQUON MUNDINE-WILLIAMS’ history of mental health issues.

Prior to December 1, 2017, and at all times relevant, DONTRELL TAQUON MUNDINE-
WILLIAMS, was placed in the crisis unit due to his mental health, and a risk of harm to himself
and others.

Prior to December 1, 2017, and at all times relevant, the Defendant, STATE OF ILLINOIS,
individually and through its agents and employees, knew of and should have known of
DONTRELL TAQUON MUNDINE-WII_.LLAMS’ risk of harm to himself and others.

Prior to December 1, 2017, and at all times relevant, the Defendant, STATE OF ILLINOIS,

individually and through its agents and employees, transferred DONTRELL T.AQUON

4

20.

21.

22.

23.

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 5 of 22 Page|D #:5

MUNDINE-\X/ILLIAMS from the crisis unit, and placed him in a unit of lower level
supervision and care and in segregation

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, the
Defendant, STATE OF ILLINOIS, individually and through its agents and employees, owed
DONTRELL TAQUON MUNDINE-\X/ILLIAMS a duty of care for his health, welfare,
supervision, safety and care.

Prior to December 1, 2017, and prior to October 30, 2018, there have been two independent
analyses and conclusions that the Defendant, STATE OF ILLINOIS deliberately indifferent to
the needs of inmates and detainees. This would include DONTRELL TAQUON
MUNDINE-WILLIAMS.

On October 30, 2018, the District Court for the Central District of Illinois, found that
Defendant, STATE OF ILLINOIS, have been deliberately indifferent to the needs of inmates
and detainees including DONTRELL TAQUON MUNDINE-WILLIAMS.

On, before and through May 1, 2017 to December ‘l, 2017, and at all times relevant, the
Defendant, STATE OF ILLINOIS, individually and through its agents and employees,
notwithstanding the duties and obligations described above, committed one or more of the

following acts of utter indifference and / or conscious disregard:

a. failed to ensure that DONTRELL TAQUON MUNDINE-WILLIAMS remained in
the crisis unit because he posed a risk of danger to himself and others;

b. failed to ensure that DONTRELL TAQUON MUNDINE-VVILLIAMS received care
for his condition;

c. failed to ensure that DONTRELL TAQUON MUNDINE-WILLIAMS was placed in a
cell with a roommate that could alert prison staff if she was exhibiting behavior
indicating a desire to harm himself;

d. failed to ensure that previous judicially mandated directions be followed to provide for
detainee safety and welfare;

e. failed to ensure that suchient staff be available to provide for detainee safety and
welfare;

24.

25.

26.

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 6 of 22 Page|D #:6

f. failed to monitor DONTRELL TAQUON MUNDINE-WILLIAMS;
failed to evaluate DONTRELL TAQUON MUNDINE-\X/'ILLIAMS;

h. deprived DONTRELL TAQUON MUNDINE-WILLIAMS of housing in a hospital
or medical ward when it knew or should have known that he needed to be in a closely
monitored medical environment;

Of°

i. failed to follow and/ or have policies and procedures;

j. failed to determine that DONTRELL TAQUON MUNDINE-WILLIAMS was a high
suicide risk;

k. failed to refer plaintiffs decedent for a mental health evaluation;

l. failed to follow-up to ensure that a mental health evaluation occurred on a timely basis;

m. took an incomplete and inaccurate history and evaluation; and

n. was otherwise deliberately indifferent

As a proximate result of one or more of these actions/inactions, DONTRELL TAQUON

MUNDINE-WILLIAMS caused himself injury and death on December 1, 2017.

As a proximate result of one or more of the aforesaid, DONTRELL TAQUON MUNDINE-
WILLI_AMS endured conscious pain and suffering, disability and disfigurement, prior to his
death on December 1, 2017.
Plaintiff’s decedent DONTRELL TAQUON MUNDINE-WILLlAMS leaves behind him:

a. a mother DONTRELL TAQUON MUNDINE-WILLIAMS; and

b. adult siblings, Jamartez Williams, Pravion Williams, Anthony Lee, Lamont Egains, and
Nyoka Williams.

27. JEANETTA WILLIAMS is the duly appointed lndependent Administrator to Collect for the

Estate of DONTRELL TAQUON MUNDINE-WILLIAMS, deceased, and brings this action
pursuant to the Illinois Wrongful Death Act, for the benefit of herself, and/ or any other person

entitled to claim damages under state law.

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 7 of 22 Page|D #:7

28. That had he survived, DONTRELL TAQUON MUNDINE-WILLlAMS would have been
entitled to bring an action for the injuries he suffered and said action has survived him death,

pursuant to 755 ILCS 5 / 27-6, commonly known as the Survival Act.

29. Pursuant to Illinois Code of Civil Procedure, Section 2-622, the affidavit of Attorney for
Plaintiff is attached hereto as “Exhibit A”. However, this action does not require a Section 2-
622 affidavit Even if it did, Plaintiff has made a request for the examination and copying or
records, to which the Defendants has failed to comply and the statute of limitations against
Defendants is approaching as to the date Plaintiff discovered that DONTRELL TAQUON

MUNDINE-WILLIAMS death and injuries were wrongfully caused.

Wherefore, the ]EANETFA WILLIAMS as lndependent Administrator to Collect for the
Estate of DONTRELL TAQUON MUNDINE-WILLIAMS, deceased, by and through her
attorneys, POWER ROGERS & SMITH, LLP respectfully requests that this Court enter judgment
in her favor and against STATE OF ILLINOIS, a body politic individually and through its agents
and employees; ILLINOIS DEPARTMENT OF CORRECTIONS individually, through its agents
and employees, and as a department, division, and/ or government agency of the State of Illinois;
and ]OHN R. BALD\X/IN individually, as Director of the ILLINOIS DEPARTMENT OF
CORRECTIONS individually, through the agents and employees of the Illinois Department of
Corrections, for an amount in excess of $100,000.00 and for all other legal and equitable remedies

available under law.

_QLTII
1. On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
the STATE OF ILLINOIS was a body politic organized under the constitutions of the Unites

States of America and the State of Illinois.

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 8 of 22 Page|D #:8

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
the ILLINOIS DEPARTMENT OF CORRECTIONS was a department within the State of
Illinois that is responsible for overseeing the management and operations of more than 35
Illinois state prisons, work camps, boot camps and transition centers as well as the supervision
of parolees, including the Lawrence Correctional Center.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
the ILLINOIS DEPARTMENT OF CORRECTIONS was a department within the State of
Illinois that is responsible for the supervision, health, welfare and safety of individuals detained
in the Lawrence Correctional Center including DON'I`RELL TAQUON MUNDINE-
WILLIAMS.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant
JOI-IN R. BALDWIN was the Director of the Illinois Department of Corrections.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
\X/EXFORD HEALTH SOURCES, INC., was a provider of medical and mental health
services.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
WEXFORD HEALTH SOURCES, INC., contracted with the DEFENDANT STATE OF
ILLINOIS to provide of medical and mental health services to detainees and inmates in
custody including DONTRELL TAQUON MUNDINE-WILLIAMS.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
WEXFORD HEALTH SOURCES, INC. had a principle place of business in Pennsylvania and
did regular and substantial business within Cook County Illinois.

On, before and through May l 1, 2017 to December 1, 2017, and at all times relevant,

DoNTRELL TAQUON MUNDINE-wILLIAMs, had a date Of birth of March 19, 1996, was
8

10.

11.

12.

13.

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 9 of 22 Page|D #:9

a resident domicile of Cook County Illinois and was being detained in Lawrence Correctional
Center with an expected release date in February 2018.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
JEANETI`A WILLIAMS was the mother of DONTRELL TAQUON MUNDINE-
WILLIAMS and was a resident of Cook County, Illinois. On November 29, 2018, she was
appointed as the lndependent Administrator to Collect by the Circuit Court of Cook County
Illinois.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-WILLlAMS, detention began in May of 2017 due to a
parole violation.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-WILLlAMS was under the actual care, custody and
control of the Defendant, \X/EXFORD HEALTH SOURCES, INC., individually and through

its agents and employees,

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-WILLIAMS was under the actual care, custody and
control of the Defendant, WEXFORD HEALTI-l SOURCES, INC., individually and through
its agents and employees, and therefore, the Defendant, WEXFORD HEALTH SOURCES,
INC., individually and through its agents and employees were responsible for DONTRELL

TAQUON MUNDINE-WILLlAMS’S health, safety and overall welfare.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, the

Defendant, \X/EXFORD HEALTI-l SOURCES, INC., individually and through its agents and

14.

15.

16.

17.

18.

19.

20.

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 10 of 22 Page|D #:10

employees, knew that DONTRELL TAQUON MUNDINE-WILLLAMS was a detainee with a

high risk of self-destructive behavior, including suicide.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-WILLLAMS was a detainee in the care, custody and
control of the Defendant, \X/EXFORD HEALTH SOURCES, INC., individually and through

its agents and employees, with a high risk for self-destructive behavior including suicide.

Prior to December 1, 2017, and at all times relevant, DONTRELL TAQUON MUNDINE-
WILLIAMS, had a known history of mental health issues.

Pxior to December 1, 2017, and at all times relevant, DONTRELL TAQUON MUNDINE-
WILLIAMS, was facing an extension of his time due to a rule violation.

On, before and after December 1, 2017, and at all times relevant, DONTRELL TAQUON
MUNDINE-WILLIAMS, the Defendant, WEXFORD HEALTI-l SOURCES, INC., knew of
DONTRELL TAQUON MUNDINE-WILLI_AMS’ history of mental health issues.

Prior to December 1, 2017, and at all times relevant, DONTRELL TAQUON MUNDINE-
WILLI_AMS, was placed in the crisis unit due to his mental health, and a risk of harm to himself
and others.

Prior to December 1, 2017, and at all times relevant, the Defendant, WEXFORD HEALTI-l
SOURCES, INC., individually and through its agents and employees, knew of and should have
known of DONTRELL TAQUON MUNDINE-WlLLIAMS’ risk of harm to himself and
others.

Prior to December 1, 2017, and at all times relevant, the Defendant, WEXFORD HEALTH

SOURCES, INC., individually and through its agents and employees, transferred DONTRELL n

10

21.

22.

23.

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 11 of 22 Page|D #:11

TAQUON MUNDINE-\X/ILLIAMS from the crisis unit, and placed him in a unit of lower
level supervision and care and in segregation

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, the
Defendant, WEXFORD HEALTH SOURCES, INC., individually and through its agents and
employees, owed DONTRELL TAQUON MUNDINE-WILLIAMS a duty of care for his
health, welfare, supervision, safety and care.

Prior to December 1, 2017, and prior to October 30, 2018, there have been two independent
analyses and conclusions critical of the services provided by Defendant, WEX_FORD
I'IEALTH SOURCES, INC. to the needs of inmates and detainees This would include
DONTRELL TAQUON MUNDINE-WILLIAMS.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, the
Defendant, WEXFORD l-IEALTH SOURCES, INC., individually and through its agents and
employees, notwithstanding the duties and obligations described above, committed one or
more of the following acts of utter indifference and/ or conscious disregard:

a. failed to ensure that DONTRELL TAQUON MUNDINE-WILLIAMS remained in
the crisis unit because he posed a risk of danger to himself and others;

b. failed to ensure that DONTRELL TAQUON MUNDINE-WILLIAMS received
care for his condition;

c. failed to ensure that DONTRELL TAQUON MUNDINE-WILLIAMS was placed
in a cell with a roommate that could alert prison staff if she was exhibiting behavior
indicating a desire to harm himself;

d. failed to ensure that previous judicially mandated directions be followed to provide
for detainee safety and welfare;

e. failed to ensure that sufficient staff be available to provide for detainee safety and
welfare;

f. failed to monitor DONTRELL TAQUON MUNDINE-WILLIAMS;
failed to evaluate DONTRELL TAQUON MUNDINE-WILLIAMS;

h. deprived DONTRELL TAQUON MUNDINE-WILLIAMS of housing in a
hospital or medical ward when it knew or should have known that he needed to be
in a closely monitored medical environment;

11

U.°

24.

25.

26.

27.

28.

29.

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 12 of 22 Page|D #:12

i. failed to follow and/ or have policies and procedures;

j. failed to determine that DONTRELL TAQUON MUNDINE-WILLIAMS was a
high suicide risk;
k. failed to refer plaintiffs decedent for a mental health evaluation;

l. failed to follow-up to ensure that a mental health evaluation occurred on a timely
basis;

m. took an incomplete and inaccurate history and evaluation; and
n. was otherwise deliberately indifferent

As a proximate result of one or more of these actions/inactions, DONTRELL TAQUON

MUNDINE-WILLIAMS caused himself injury and death on December 1, 2017.

As a proximate result of one or more of the aforesaid, DONTRELL TAQUON MUNDINE-
WILLIAMS endured conscious pain and suffering, disability and disfigurement, piior to his

death on December 1, 2017.
Plaintiff’s decedent DONTRELL TAQUON MUNDINE-WILLIAMS leaves behind him:

a. a mother DONTR.ELL TAQUON MUNDINE-WILLIAMS; and

b. adult siblings, Jamartez Williams, Pravion Williams, Anthony Lee, Lamont Egains,
and Nyoka \X/illiams.

JEANE'ITA WILLIAMS is the duly appointed lndependent Administrator to Collect for the
Estate of DONTRELL TAQUON MUNDINE-WILLIAMS, deceased, and brings this action
pursuant to the Illinois Wrongful Death Act, for the benefit of herself, and / or any other person

entitled to claim damages under state law.
That had he survived, DONTRELL TAQUON MUNDINE-WILLlAMS would have been

entitled to bring an action for the injuries he suffered and said action has survived him death,

pursuant to 755 ILCS 5 / 27-6, commonly known as the Survival Act.

Pursuant to Illinois Code of Civil Procedure, Section 2-622, the affidavit of Attorney for

Plaintiff is attached hereto as “Exhibit A”. However, this action does not require a Section 2-
12

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 13 of 22 Page|D #:13

622 afEdavit. Even if it did, Plaintiff has made a request for the examination and copying or
records, to which the Defendants has failed to comply and the statute of limitations against
Defendants is approaching as to the date Plaintiff discovered that DONTRELL TAQUON

MUNDINE-WILLIAMS death and injuries were wrongfully caused.

Wherefore, the ]EANE'I'I`A WILLlAMS as lndependent Administrator to Collect for the

Estate of DONTRELL TAQUON MUNDINE-WILLLAMS, deceased, by and through her

attorneys, POWER ROGERS & SMITH, LLP respectfully requests that this Court enter judgment

in her favor and against WEXFORD HEALTH SGURCES, INC. individually and through its

agents and employees, for an amount in excess of $100,000.00 and for all other legal and equitable

remedies available under law.

1.

COUNT III
On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
the STATE OF lLLINOIS was a body politic organized under the constitutions of the Unites
States of America and the State of Illinois.
On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
the ILLINOIS DEPARTMENT OF CORRECTIONS was a department within the State of
Illinois that is responsible for overseeing the management and operations of more than 35
Illinois state prisons, work camps, boot camps and transition centers as well as the supervision
of parolees, including the Lawrence Correctional Center.
On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
the ILLINOIS DEPARTMENT OF CORRECTIONS was a department within the State of

Illinois that is responsible for the supervision, health, welfare and safety of individuals detained

13

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 14 of 22 Page|D #:14

in the Lawrence Correctional Center including DONTRELL TAQUON MUNDINE-
WILLIAMS.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant
]OHN R. BALD\X/IN was the Director of the Illinois Department of Corrections.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
WEXFORD HEALTH SOURCES, INC., was a provider of medical and mental health
services.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
WEXFORD HEALTH SOURCES, INC., contracted with the DEFENDANT STATE OF
ILLINOIS to provide of medical and mental health services to detainees and inmates in
custody including DONTRELL TAQUON MUNDINE-\X/ILLIAMS.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, Defendant,
WEXFORD HEALTH SOURCES, INC. had a principle place of business in Pennsylvania and
did regular and substantial business within Cook County Illinois.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRE.LL TAQUON MUNDINE-WILLIAMS, had a date of birth of March 19, 1996, was
a resident domicile of Cook County Illinois and was being detained in Lawrence Correctional
Center with an expected release date in February 2018.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
]EANETTA \X/ILLlAMS was the mother of DONTRELL TAQUON MUNDINE-
WILLIAMS and was a resident of Cook County, Illinois. On November 29, 2018, she was
appointed as the lndependent Administtator to Collect by the Circuit Court of Cook County

Illinois.

14

10.

11.

12.

13.

14.

15.

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 15 of 22 Page|D #:15

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-WILLlAMS, detention began in May of 2017 due to a
parole violation.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-WILL]_AMS was under the actual care, custody and
control of the Defendant, WEXFORD HEALTH SOURCES, INC., individually and through

its agents and employees,

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-WILLlAMS was under the actual care, custody and
control of the Defendant, WEXFORD HEALTH SOURCES, INC., individually and through
its agents and employees, and therefore, the Defendant, WEXFORD HEALTH SOURCES,
INC., individually and through its agents and employees were responsible for DONTRELL

TAQUON MUNDINE-WILLIAMS’S health, safety and overall welfare,

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, the
Defendant, WEXFORD HEALTH SOURCES, INC., individually and through its agents and
employees, knew that DONTRELL TAQUON MUNDINE-WILLIAMS was a detainee with a

high risk of self-destructive behavior, including suicide.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant,
DONTRELL TAQUON MUNDINE-WILLIAMS was a detainee in the care, custody and
control of the Defendant, WEXFORD HEALTH SOURCES, INC., individually and through

its agents and employees, with a high risk for self-destructive behavior including suicide.

Prior to December 1, 2017, and at all times relevant, DONTRELL TAQUON MUNDINE-

W'ILLIAMS, had a known history of mental health issues.
15

16.

17.

18.

19.

20.

21.

22.

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 16 of 22 Page|D #:16

Prior to December 1, 2017, and at all times relevant, DONTRELL TAQUON MUNDINE-
WILLIAMS, was facing an extension of his time due to a rule violation.

On, before and after December 1, 2017, and at all times relevant, DONTRELL TAQUON
MUNDINE-WILLIAMS, the Defendant, WEXFORD HEALTI-I SOURCES, INC., knew of
DONTRELL TAQUON MUNDINE-WILLIAMS’ history of mental health issues.

Prior to December 1, 2017, and at all times relevant, DONTRELL TAQUON MUNDINE-
WILLIAMS, was placed in the crisis unit due to his mental health, and a risk of harm to himself
and others.

Prior to December 1, 2017, and at all times relevant, the Defendant, WEXFORD I-IEALTH
SOURCES, INC., individually and through its agents and employees, knew of and should have
known of DONTRELL TAQUON MUNDINE-WILLlAMS’ risk of harm to himself and
others.

Prior to December 1, 2017, and at all times relevant, the Defendant, WEXFORD HEAL'I`H
SOURCES, INC., individually and through its agents and employees, transferred DONTRELL
TAQUON MUNDINE-WILLIAMS from the crisis unit, and placed him in a unit of lower
level supervision and care and in segregation.

On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, the
Defendant, WEXFORD I~IEALTH SOURCES, INC., individually and through its agents and
employees, owed DONTRELL TAQUON MUNDINE-\X/ILLIAMS a duty of care for his
health, welfare, supervision, safety and care.

Prior to December 1, 2017, and prior to October 30, 2018, there have been two independent
analyses and conclusions critical of the services provided by Defendant, WEXFORD
I-IEALTH SOURCES, INC. to the needs of inmates and detainees. This would include

DONTRELL TAQUON MUNDINE-WILLLAMS.
16

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 17 of 22 Page|D #:17

23. On, before and through May 1, 2017 to December 1, 2017, and at all times relevant, the

Defendant, WEXFORD HEALTH SOURCES, INC., individually and through its agents and

employees, notwithstanding the duties and obligations described above, committed one or

more of the following acts of negligence:

21.

failed to ensure that DONTRELL TAQUON MUNDINE-WILLI.AMS remained in
the crisis unit because he posed a risk of danger to himself and others;

failed to ensure that DONTRELL TAQUON MUNDINE-WILLI_AMS received
care for his condition;

failed to ensure that DONTRELL TAQUON MUNDINE-\X/ILLIAMS was placed
in a cell with a roommate that could alert prison staff if she was exhibiting behavior
indicating a desire to harm himself;

failed to ensure that previous judicially mandated directions be followed to provide
for detainee safety and welfare;

failed to ensure that sufficient staff be available to provide for detainee safety and
welfare;

failed to monitor DONTRELL TAQUON MUNDINE-WILLLAMS;
failed to evaluate DONTRELL TAQUON MUNDINE-WILLIAMS;

deprived DONTRELL TAQUON MUNDINE-WILLIAMS of housing in a
hospital or medical ward when it knew or should have known that he needed to be
in a closely monitored medical environment;

failed to follow and / or have policies and procedures;

failed to determine that DONTRELL TAQUON MUNDINE-WILLIAMS was a
high suicide risk;

failed to refer plaintiffs decedent for a mental health evaluation;

failed to follow-up to ensure that a mental health evaluation occurred on a timely
basis;

took an incomplete and inaccurate history and evaluation; and

was otherwise negligent

24. As a proximate result of one or more of these actions/inactions, DONTRELL TAQUON

MUNDINE-WILLIAMS caused himself injury and death on December 1, 2017.

17

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 18 of 22 Page|D #:18

25. As a proximate result of one or more of the aforesaid, DONTRELL TAQUON MUNDINE-
\X/ILLIAMS endured conscious pain and suffering, disability and disfigurement, prior to his

death on December 1, 2017.
26. Plaintiff’s decedent DONTRELL TAQUON MUNDINE-WILLIAMS leaves behind him:

a. a mother DONTRELL TAQUON MUNDINE-WILLIAMS; and

b. adult siblings, ]amartez Williams, Pravion \X/illiams, Anthony Lee, Lamont Egains,
and Nyoka Williams.

27. ]EANETTA WILLIAMS is the duly appointed lndependent Administrator to Collect for the
Estate of DONTRELL TAQUON MUNDINE-WILLIAMS, deceased, and brings this action
pursuant to the Illinois Wrongful Death Act, for the benefit of herself, and/ or any other person

entitled to claim damages under state law.

28. That had he survived, DONTRELL TAQUON MUNDINE-WILLI_AMS would have been
entitled to bring an action for the injuries he suffered and said action has survived him death,

pursuant to 755 ILCS 5 / 27-6, commonly known as the Survival Act.

29. Pursuant to Illinois Code of Civil Procedure, Section 2-622, the affidavit of Attorney for
Plaintiff is attached hereto as “Exhibit A”. However, this action does not require a Section 2-
622 afftdavit. Even if it did, Plaintiff has made a request for the examination and copying or
records, to which the Defendants has failed to comply and the statute of limitations against
Defendants is approaching as to the date Plaintiff discovered that DONTRELL TAQUON

MUNDINE-WILLIAMS death and injuries were wrongfully caused.

Wherefore, the ]EANETI`A WILLIAMS as lndependent Administtator to Collect for the
Estate of DONTRELL TAQUON MUNDINE-WILLLAMS, deceased, by and through her

attorneys, POWER ROGERS & SMITH, LLP respectfully requests that this Court enter judgment

18

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 19 of 22 Page|D #:19

in her favor and against WEXFORD HEALTH SOURCES, INC. individually and through its
agents and employees, for an amount in excess of $100,000.00 and for all other legal and equitable

remedies available under law.

POWER ROGERS & SMITl-l, LLP

By'. s/Brian LaCien
Attorney for Plaintiff

Brian LaCien

POWER ROGERS & SMITH, LLP
70 \Y/est l\/ladison Street, 55th Floor
Chicago, IL 60602

(312)-236-9381

314-44

l’)lacicn§H.lprsla\v.coni

19

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 20 of 22 Page|D #:20

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

JEANETTA WILLIAMS, as lndependent Administrator
to Collect for the Estate of DONTRELL TAQUON
MUNDINE-WILLIAMS, deceased,

Claimant,

v. No.

)

)

)

)

)

)

)

)

STATE OF ILLINOIS, a body politic )
Individually and through its agents and )
employees; ILLINOIS DEPARTMENT OF )
CORRECTIONS individually, through its )
agents and employees, and as a department )
division, and/or government agency of the )
State of Illinois; and JOHN R. BALDW[N )
individually, as Director of the ILLINOIS )
DEPARTMENT OF CORRECTIONS )
individually, through the agents and )
employees of the Illinois Department of )
Corrections; WEXFORD HEALTH SOURCES, INC. )
individually and through its agents and employees; )
)

)

Defendants
A_FF_I_M

Affiant, BRAN LACIEN, on behalf of Plaintiff, JEANETTA WILLIAMS, as Indepndent
Administrator to Collect for the Estate of DONTRELL WILLIAMS, Deceased, pursuant to 735
ILCS 5/2-622(a)(2) and (3), and being first duly sworn on oath, deposes and states:

(a) That this Affiant was unable to obtain a consultation by a qualified health
professional prior to filing this action because the statute of limitations may impair the action and
the consultation required under 735 ILCS 5/2-622(a)(1) could not be obtained before the expiration

of the statute of limitations

Case: 1:18-cv-O7889 Document #: 1 Filed: 11/29/18 Page 21 of 22 Page|D #:21

(b) That a Request has been made by the plaintiff for examination and copying of
records pursuant to Part 20 of Article VIII of this Code and the party required to comply under
those Sections has failed to produce such records Within 60 days of the receipt of this request.

(b) That the Certificate and Written Report required by paragraph l shall be filed within
90 days following receipt of the required records. All defendants except those whose failure to
comply with Part 20 of Article VIII of this Code is the basis for an affidavit under this paragraph
shall be excused from answering or otherwise pleading until 30 days after being served with the
certificate required by paragraph 1.

Further Affiant sayeth not.

Wi

 

 

 
    
   
    

BGn LaCien
SUBS ED AND WORN 0 before me
this » day of W/\AZ:;)B/M
NoT/U(Y PUBLic Q xi
DONNA t vaANsm
Otticia\ Seal man . '

‘ ' Notary Puvlic - State o 0 ti t
§§avif§?;doeas & sMITH, LLP #31444 “’ °°'“““”‘°“ E`°"“ w w mo
70 West Madison Street
55th Floor

Chicago, IL 60602-4212
blacien rslaw.com

T: 312/236-9381

F: 312-236-0920

~ Case: 1:18-Cv-O7889 Docu`ment #: 1 Filed: 11/29/18 Page 22 of 22 Page|D #:22

`.. l ": ` ‘
" :. , /:: l
` il ».. id
l ’-i* y
‘l: §§ ll _,' .i
' i ‘,` i §
., d l ' ':'
r,-i'r?vl-'.»’~.n fl ,, 1\'11,-11)1,' N`
SS~,-'?, lw.')liii)
mam||| t:)`s|ul€ ' mnw‘€ '¢ israel
. ‘¢\
§ .I,'=US ,€t nut emma nu»eeimmo'.l vwi 11 1 ~ » -
: _ ~ . .'l- ,\`- .."" ' ;-~(""".' "‘ "
,» `» '_;'f':‘iv
f

